Per.Curiam.
This cause having been submitted to the Court at a former Term thereof upon the transcript of the record of the judgment aforesaid, and argument of counsel for the respective parties, and the record having been seen and inspected; and it appearing to the Court' that the transcript of the record filed herein does not show that any final judgment has been entered in this cause, .but merely recites the entry of a judgment; which should appear in full in the transcript, it seems to the Court that the writ of error in said cause should be dismissed; it is, therefore, considered, ordered and adjudged by the Court ■that the writ of error in the said cause be, and the same is hereby dismissed.
Browne, C. J., and Taylor, Shackleford, Whitfield and Ellis, JJ., concur.